                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


LASHAUN REED,

                       Plaintiff,

        v.                                            Civil Action 2:19-cv-738
                                                      Judge James L. Graham
                                                      Magistrate Judge Kimberly A. Jolson


GARY MOHR, et al.,

                       Defendants.


                            REPORT AND RECOMMENDATION

        This matter is before the Court on Defendants’ Motion to Dismiss (Doc. 8). For the reasons

that follow, it is RECOMMENDED that the Motion be GRANTED in part and DENIED in

part.

   I. INTRODUCTION

        Plaintiff Lashaun Reed is a pro se prisoner incarcerated in Toledo Correctional Institution.

Defendants are Gary Mohr, the former Director of the Ohio Department of Rehabilitation and

Correction (“ODRC”); Jeff Noble, the Warden of Madison Correctional Institution (“MCI”); and

Captain Alexander, an ODRC employee at MCI. Plaintiff alleges:

        [O]n[e] day Capt. Alexander got called to my cell because I was trying to hang
        myself. I told him I was suicid[al] at the moment when they open[ed] my door.
        They took me out of my cell and put me in AA shower. They took everything out
        of my cell and put me back in there with a gown on and my boxer[s]. They He [sic]
        didn’t … put me on watch. Then I cut my wrist with a sharp object then they put
        me on watch after I did that. I was going thru something that day. Because [they
        failed] to put me on watch because I was trying to take my life that they felt like it
        wasn’t their concern for my safe[ty]. This falls under the[ir] 67-MHN-09 suicide
        prevention[.]
(Doc. 3 at 3–4). Plaintiff requests that the Court “find [Defendants] accountable for the[ir] actions

in this matter” and award him “a reason[able] amount of money” to “pay for the emotion[al] stress

and failure to do the[ir] job.”

    II. STANDARD OF REVIEW

        Rule 12(b)(6) of the Federal Rules of Civil Procedure requires that a complaint “state a

claim to relief that is plausible on its face” to survive a motion to dismiss. Ashcroft v. Iqbal, 556

U.S. 662, 663–64, 678 (2009); Bell Atl. Corp v. Twombly, 550 U.S. 544, 570 (2007). In reviewing

the complaint, a court must construe it in favor of the plaintiff and accept all well-pleaded factual

allegations as true. Id. at 57. “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678 (emphasis added) (citing Twombly, 550 U.S. at 556).

        On the other hand, a complaint that consists of “labels and conclusions” or “a formulaic

recitation of the elements of a cause of action” is insufficient. Twombly, 550 U.S. at 555; see also

Brown v. Matauszak, 415 F. App’x 608, 613 (6th Cir. 2011) (noting that a plaintiff must give

specific, well-pleaded facts, not just conclusory allegations). In other words, while “detailed

factual allegations” are not required under Fed. R. Civ. P. 8(a)(2)’s “short and plain statement”

rule, the law “demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Iqbal, 556 U.S. at 677–78 (quoting Twombly, 550 U.S. at 555) (citing Papasan v.

Allain, 478 U.S. 265, 286 (1986)).

    III. DISCUSSION

        Plaintiff brings a deliberate indifference claim against Defendants. (Doc. 3 at 3–4).

Liberally construing the Complaint, the Undersigned assumes that Plaintiff intended to sue

Defendants in their official and individual capacities. See Arauz v. Bell, 307 F. App’x 923, 927



                                                 2
n.2 (6th Cir. 2009) (“Arauz’s complaint does not state whether he is suing the defendants in their

official or individual capacities. However, construing this pro se pleading liberally, we assume that

Arauz intended to sue them in both their official and individual capacities.”).

       According to Plaintiff, Defendant Alexander was called to his cell because he was trying

to hang himself; he informed Defendant Alexander that he was suicidal; Defendant Alexander

removed him from the cell; Defendant Alexander removed everything in the cell except an

unidentified sharp object; Defendant Alexander placed him back in the cell with the unidentified

sharp object; Defendant Alexander did not place him on suicide watch; and he subsequently

attempted suicide again by slashing his wrist with the unidentified sharp object. (Doc. 3 at 3–4).

       A. Official Capacity

       “State sovereign immunity generally bars damages actions against states from proceeding

in federal court. This immunity also generally applies to state agents and instrumentalities,

including state officials sued in their official capacities.” Kanuszewski v. Michigan Dep’t of Health

& Human Servs., 927 F.3d 396, 413 (6th Cir. 2019) (internal citations and quotations omitted). To

the extent Plaintiff sues Defendants in their official capacities for monetary damages, state

sovereign immunity bars those claims. And the Undersigned recommends dismissal of any official

capacity claims as a result. See id.

       B. Individual Capacity

               1. Defendant Gary Mohr and Defendant Jeff Noble

       Defendants contend that Plaintiff’s claims against Defendants Mohr and Noble fail because

respondeat superior does not apply to § 1983 claims. They are correct. “Government officials

may not be held liable for the unconstitutional conduct of their subordinates under a theory of

respondeat superior.” Iqbal, 556 U.S. at 676. Because vicarious liability is inapplicable to § 1983



                                                 3
suits, “a plaintiff must plead that each Government-official defendant, through the official’s own

individual actions, has violated the Constitution.” Id. Plaintiff has failed to allege that Defendants

Mohr and Noble were personally involved in the alleged misconduct underlying his claims. Given

this, the claims against Defendants Mohr and Noble in their individual capacity should be

dismissed as a result. See id.

               2. Defendant Alexander

       Plaintiff, however, alleges sufficient facts to state a deliberate indifference claim against

Defendant Alexander in his individual capacity. “[D]eliberate indifference to serious medical

needs of prisoners constitutes the unnecessary and wanton infliction of pain proscribed by the

Eighth Amendment.” Estelle v. Gamble, 429 U.S. 97, 104 (1976) (internal citation and quotation

marks omitted). An inmate can bring suit under 42 U.S.C. § 1983 for an Eighth Amendment

violation “whether the indifference is manifested by prison doctors in their response to the

prisoner’s needs or by prison guards in intentionally denying or delaying access to medical care or

intentionally interfering with the treatment once prescribed.” Id. at 104–05.

       “To establish a prison official’s deliberate indifference to a serious medical need, an inmate

must show two components, one objective and the other subjective.” Rhinehart v. Scutt, 894 F.3d

721, 737 (6th Cir. 2018) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994)). “The objective

component requires a plaintiff to prove that the alleged deprivation of medical care was serious

enough to violate the Eighth Amendment.” Rhinehart, 894 F.3d at 737 (citing Farmer, 511 U.S.

at 834). A medical need is sufficiently serious if it “has been diagnosed by a physician as

mandating treatment or … is so obvious that even a lay person would easily recognize the necessity

for a doctor’s attention.” Jones v. Muskegon County, 625 F.3d 935, 941 (6th Cir. 2010) (quoting

Harrison v. Ash, 539 F.3d 510, 518 (6th Cir. 2008)).



                                                  4
       “The subjective component requires a showing that the ‘official kn[ew] of and

disregard[ed] an excessive risk to inmate health or safety.’” Richmond v. Huq, 885 F.3d 928, 939

(6th Cir. 2018) (quoting Farmer, 511 U.S. at 837). “This means that the defendants must have a

‘sufficiently culpable state of mind.’” Darrah v. Krisher, 865 F.3d 361, 368 (6th Cir. 2017)

(quoting Farmer, 511 U.S. at 837). This requires the Court to determine whether the official was

“subjectively reckless, such that she was actually aware of facts from which the inference could

be drawn that a substantial risk of serious harm existed, and also drew the inference.” Bays v.

Montmorency Cty., 874 F.3d 264, 268 (6th Cir. 2017) (citation, quotation marks, and alterations

omitted). “A plaintiff may rely on circumstantial evidence to prove subjective recklessness.”

Rhinehart, 894 F.3d at 738.

       Relevant here, the Sixth Circuit has explained that, in the prison suicide context, “proof of

a prisoner’s psychological needs manifesting themselves in suicidal tendencies with ‘a strong

likelihood that he would attempt to take his own life’ are sufficiently serious for purposes of the

objective component.” Galloway v. Anuszkiewicz, 518 F. App’x 330, 333 (6th Cir. 2013) (quoting

Gray v. City of Detroit, 399 F.3d 612, 616 (6th Cir. 2005)). As for the subjective component, it

“is satisfied with proof that a prison official drew an inference from the available facts that there

was a ‘strong likelihood’ of prisoner suicide, but then disregarded that risk by failing to take

adequate precautions to mitigate the risk.” Galloway, 518 F. App’x at 333 (citing Gray, 399 F.3d

at 616). In other words, courts ask whether the prisoner “showed a strong likelihood that he would

attempt to take his own life in such a manner that failure to take adequate precautions amounted

to deliberate indifference to [his] serious medical needs.” Gray, 399 F.3d at 616 (citation and

quotations omitted).




                                                 5
       Defendants challenge the legal sufficiency of Plaintiff’s allegations against Defendant

Alexander on a number of grounds. First, they argue that Plaintiff fails to state a claim because he

alleges no physical injury as required by the Prison Litigation Reform Act (“PLRA”). Prisoners

may not bring claims “for mental or emotional injury suffered while in custody without a prior

showing of physical injury.” 42 U.S.C. § 1997e(e). But Plaintiff has alleged that, after he tried to

hang himself, he “cut [his] wrist with a sharp object.” (Doc. 3 at 4). Attempting suicide in this

fashion meets the PLRA’s physical injury requirement. See Arauz, 307 F. App’x at 929 (“Reading

Arauz’s pleadings liberally, we conclude that Arauz’s statements that he attempted to commit

suicide satisfy this requirement. By definition, attempting suicide involves hurting oneself, and

we can presume the existence of some physical injury from Arauz’s statement that he attempted

to commit suicide.”); see also Rosario v. Brawn, 670 F.3d 816, 821 (7th Cir. 2012) (“In suicide

cases, the objective element ‘is met by virtue of the suicide itself, as it goes without saying that

suicide is a serious harm.’” (quoting Collins v. Seeman, 462 F.3d 757, 760 (7th Cir. 2006)).

       Second, Defendants contend that Plaintiff “has not indicated that a constitutionally

protected right was violated by Defendants during Plaintiff’s suicide attempt.” (Doc. 8 at 10).

They emphasize that “Plaintiff has no general right to be protected against committing suicide and

does not possess a direct right to be screened for suicidal tendencies.” (Id. at 12 (citations

omitted)). That is an accurate statement of the law so far as it goes, but it is, at best, tangential to

what is at issue here. Plaintiff has not pressed for general rights regarding suicide prevention but

instead has asserted the well-established right to be free from deliberate indifference to an inmate’s

psychiatric needs, Richmond, 885 F.3d at 937, and the “basic right to continuing medical treatment

once a prisoner has been determined to be suicidal,” Comstock v. McCrary, 273 F.3d 693, 711 (6th

Cir. 2001).



                                                   6
       Defendants continue, arguing that “Plaintiff fails to indicate that a condition that posed

‘substantial harm’ existed.” (Doc. 8 at 12). This appears to be an argument that Plaintiff’s

allegations do not satisfy the objective component of a deliberate indifference claim. Sixth Circuit

precedent tells us otherwise.      “Because plaintiff alleges that” Defendant Alexander was

“indifferent to [his] psychological needs, namely his suicidal tendency, []he easily satisfies the

objective component.” Comstock, 273 F.3d at 703–04.

       Defendants also assert that Plaintiff’s allegations do not demonstrate that Defendant

Alexander had “the culpable mindset necessary for liability.” (Doc. 8 at 13). The Undersigned

disagrees. According to Plaintiff, Defendant Alexander was called to his cell because he was

trying to hang himself; he informed Defendant Alexander that he was suicidal; Defendant

Alexander removed him from the cell; Defendant Alexander removed everything in the cell except

an unidentified sharp object; Defendant Alexander placed him back in the cell with the unidentified

sharp object; Defendant Alexander did not place him on suicide watch; and he subsequently

attempted suicide again by slashing his wrist with the unidentified sharp object. (Doc. 3 at 3–4).

In other words, despite knowing that Plaintiff was suicidal, Defendant Alexander placed him in a

cell with an unidentified sharp object and no supervision. Accepting these allegations as true (even

if doubtful in fact), Twombly, 550 U.S. at 555, they support the inference that Defendant Alexander

recklessly disregarded a substantial risk of serious harm to Plaintiff.

       Finally, Defendants argue that Defendant Alexander is entitled to qualified immunity

because, “even if a constitutional right existed and was applicable in this case, the right was not

‘clearly established’ at the time of the incident to put a prison official on notice.” (Doc. 8 at 15).

Defendants do not develop this argument, and, “it is generally inappropriate for a district court to

grant a 12(b)(6) motion to dismiss on the basis of qualified immunity.” Wesley v. Campbell, 779



                                                  7
F.3d 421, 433 (6th Cir. 2015). More importantly, as discussed above, the right to be free from

deliberate indifference to an inmate’s psychiatric needs and the right to continuing medical

treatment once a prisoner has been determined to be suicidal were clearly established at the time

of the events in question. See Comstock v. McCrary, 273 F.3d 693 (6th Cir. 2001). At this stage

of proceedings, Defendant Alexander has not demonstrated that he is entitled to qualified

immunity.

       The Undersigned, therefore, recommends that the Court deny the Motion to Dismiss with

respect to Plaintiff’s claims against Defendant Alexander in his individual capacity.

   IV. CONCLUSION

       For the foregoing reasons, the Undersigned RECOMMENDS that Defendants’ Motion to

Dismiss (Doc. 8) be GRANTED in part and DENIED in part. Specifically, the Undersigned

RECOMMENDS that Plaintiff be permitted to proceed with his claim against Defendant

Alexander in his individual capacity and that the remaining claims be dismissed.

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1). Failure to object to

the Report and Recommendation will result in a waiver of the right to have the district judge review



                                                   8
the Report and Recommendation de novo, and also operates as a waiver of the right to appeal the

decision of the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474

U.S. 140, 152–53 (1985).

       IT IS SO ORDERED.



Date: July 30, 2019                                /s/ Kimberly A. Jolson
                                                   KIMBERLY A. JOLSON
                                                   UNITED STATES MAGISTRATE JUDGE




                                              9
